Citation Nr: 0319606	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  98-12 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in an 
August 1974 rating decision that denied service connection 
for a nervous disorder.

2.  Entitlement to an effective date earlier than August 18, 
1995, for the grant of service connection for panic disorder. 


REPRESENTATION

Appellant represented by:	William A. L'Esperance, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating action 
of the RO which granted service connection and assigned a 100 
percent disability evaluation for panic disorder, effective 
from August 18, 1995.  The veteran disagreed with the 
effective date of the award and perfected an appeal to the 
Board.  In a September 1999 decision, the Board denied 
entitlement to an earlier effective date for panic disorder.  
The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In a March 2001 
Order, the Court vacated the September 1999 Board decision 
and remanded the matter for additional proceedings.

In September 2001, the Board remanded the case to the RO for 
further development.  The case was returned to the Board in 
March 2003 at which time it was noted that the veteran's 
representative had filed a notice of disagreement as to a 
November 2002 rating decision that denied the veteran's claim 
of CUE in the August 1974 rating action.  The Board remanded 
the case to the RO again, with instructions to issue a 
statement of the case on the issue of CUE.  As the CUE claim 
was inextricably intertwined with the already-perfected 
appeal of the earlier effective date claim, adjudication of 
the effective date claim was held in abeyance at that time.  

The RO issued an SOC on the issue of CUE in March 2003 and 
the veteran submitted a substantive appeal in April 2003.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim of entitlement to an earlier effective 
date has been accomplished.  

2.  In an August 1974 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous condition, on the basis that the claimed nervous 
disorder was not shown on the June 1974 VA examination.  The 
veteran was notified of that decision, but did not perfect a 
timely appeal.  

3.  The August 1974 rating decision was reasonably supported 
by the evidence then of record.  The veteran has not 
established that, but for the alleged error, the outcome of 
the decision would have been different.  

4.  In a September 1982 rating decision, the RO determined 
that the veteran had not submitted sufficient evidence to 
reopen the previously denied claim of service connection for 
a nervous disorder.  The veteran was notified of that 
decision and his appellate rights in October 1982; he did not 
appeal  

5.  Correspondence from the veteran's wife, post-marked 
August 18, 1995, referred to his claim.  Clinical evidence 
received thereafter was sufficient to reopen the claim and 
establish entitlement to service connection.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error in the August 1974 rating 
decision which denied the veteran's claim of entitlement to 
service connection for a nervous disorder has not been 
established.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2002). 

2.  The criteria for an effective date earlier than August 
18, 1995, for the grant of service connection for a panic 
disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The VCAA, a liberalizing law, and its implementing 
regulations, are applicable to the earlier effective date 
claim on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  As will be discussed in further detail below, 
given the parameters of the law surrounding CUE claims, the 
duty to assist in evidentiary development and the duty to 
notify the claimant of any additional evidence needed to 
complete an application are not applicable where CUE is 
claimed, in an RO decision.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001).  As the RO clearly notified the veteran and 
his attorney of the laws and regulations governing his claim 
for CUE, along with the basis of the denial of that claim, 
and afforded them opportunities to present information, 
evidence, and argument in support of the claim, with respect 
to the CUE claim, any pre-VCAA duties to notify and assist 
have been satisfied.

Regarding the claim for an earlier effective date, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on that issue at this time, as all notification and 
development action needed to render a fair decision on that 
claim has been accomplished.

In the March 2001 Order, the Court noted that the initial 
Board decision pre-dated the enactment of the VCAA, but 
remanded the claim to provide the Board the opportunity to 
consider the VCAA.  Collectively, the February 1998 rating 
decision and the May 1998 SOC issued in connection with the 
effective date claim notified the veteran and his 
representative of the law and regulations governing 
entitlement to an earlier effective date, the evidence which 
would substantiate his claim, the evidence that has been 
considered in connection with his appeal and the reasons his 
claim was denied.  Thus, the Board finds that the veteran and 
his representative have received sufficient notice of the 
information and evidence needed to support his claim, and 
provided ample opportunity to submit information and 
evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
an October 2001 letter to the veteran, the RO requested that 
he identify any additional information or evidence he wished 
VA to obtain for him, advised him that additional steps had 
been taken to search for his service medical records and 
noted that further searches would conducted, if so indicated.  
Hence, the VCAA duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim for an earlier effective 
date.  The veteran requested a Board hearing and that hearing 
was held in June 1999.  The Board notes that neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.

Unlike many questions subject to appellate review, the claim 
for an earlier effective date, by its very nature, has a 
somewhat limited focus.  The central question on appeal 
involves a determination as to when a claim was received or 
when entitlement to a certain benefit arose.  Under the laws 
and regulations governing effective dates, the date of the 
filing of the claim, more often than not, is the controlling 
factor.  For the reasons explained in more detail below, the 
Board finds that evidence of record sufficient to decide the 
claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the 
effective date claim for at this juncture, without first 
directing or accomplishing any additional notification and/or 
development action.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

II.  Background

The veteran filed his original claim for compensation in 
April 1974, claiming a right knee disability.  In a May 1974 
statement, the veteran claimed service connection for warts.  

The veteran was afforded a VA examination in July 1974 which 
yielded a diagnosis in connection with his right knee; there 
were no psychiatric complaints or diagnoses noted.  

In a statement received at the RO in July 1974, the veteran 
requested an examination and evaluation of his nervous 
condition.  

In an August 1974 rating action, the RO denied service 
connection for the claimed right knee condition, warts and a 
nervous disorder.  In that decision, the RO noted that 
service medical records documented that the veteran had 
reported pre-service treatment for nervousness; however, in-
service records showed no treatment for a nervous disorder 
and the separation examination was negative for any 
psychiatric problems.  The RO also noted that the recent VA 
examination found no significant psychiatric problems.  

In an August 1974 letter, the RO notified the veteran of that 
decision and his appellate rights.  In November 1974, the 
veteran submitted an NOD with respect to the issue of service 
connection for a right knee disability.  He perfected an 
appeal to the Board and that claim was the subject of a May 
1975 Board decision.  

In an August 1975 statement, the veteran's spouse requested 
that the claim for service connection for a right knee 
disability be reopened.  She further reported that the 
veteran had not worked for nearly a year due to physical and 
mental disabilities. 

A private medical report received in March 1976 noted that 
the veteran had received psychiatric treatment sporadically 
from 1971 to 1974, but had been seen regularly since March 
1975.  It was noted that the veteran had steadily 
decompensated since an acute schizophrenic break in June 
1975.  Pertinent treatment records dated from April 1971 to 
February 1972 were associated with the claims file in 
September 1976.  

The veteran was scheduled for a VA examination in October 
1976 in connection with a claim of service connection for a 
nervous disorder, but he failed to report to the examination.  
In a December 1976 letter to the veteran, the RO notified him 
that his claim was denied for failure to report to the VA 
examination.  

The veteran presented to a January 1977 VA psychiatric 
examination at which time the diagnosis was emotional 
instability, chronic, moderately severe.  

In a March 1977 rating action, the RO denied service 
connection for the claimed nervous disorder.  In that 
decision, the RO noted that the veteran had received 
psychiatric treatment prior to service, but there was no 
treatment or diagnosis of a mental disorder during service.  
The current diagnosis of emotional instability was considered 
a constitutional or developmental abnormality for which VA 
compensation was not payable.  The veteran was notified of 
that determination and his appellate rights later that month.  

In September 1982, the veteran submitted a claim of service 
connection for a psychiatric condition.  

In a September 1982 decision, the RO confirmed the previous 
denial of service connection for a nervous condition.  In an 
October 1982 letter, the RO notified the veteran of that 
determination and his appellate rights; he did not appeal.

In September 1983, the veteran's representative submitted an 
informal claim for "service connected or nonservice-
connected benefits" and noted that the veteran had new and 
material evidence to submit in connection with his claim.   

An August 1984 report from a private vocational 
rehabilitation counselor noted that the veteran did not meet 
eligibility requirements because the severity of his 
emotional problem prevented him from being vocationally 
viable.  

In an August 1984 determination, the Social Security 
Administration found that the veteran was entitled to 
benefits from that agency, due to agoraphobia, personality 
disorder, occasional paranoia and anxiety.  

Private medical records received at the RO in March 1985 
documented treatment from June 1975 to May 1985 and included 
various psychiatric diagnoses.  

In a June 1985 rating action, the RO denied the veteran's 
claim for pension benefits.  The veteran was notified of that 
determination and his appellate rights later that same month.  

Also included in the record is a copy of a August 1995 letter 
from the veteran's wife to the wife of the Vice President.  
In that letter, the veteran's wife reiterated the veteran's 
assertions regarding a psychiatric disability.  The post-mark 
of the letter is August 18, 1995.  

In an October 1996 statement, the veteran sought to reopen 
claims of service connection for right knee and nervous 
conditions.  In an October 1996 decision, the RO determined 
that new and material evidence had not been submitted; the 
claims were not reopened.  The veteran was notified of that 
determination in November 1996.

In a November 1996 rating action, the RO considered private 
medical records and a congressional inquiry recently 
associated with the record and determined that new and 
material evidence to reopen a claim of service connection for 
a nervous condition had not been submitted.  The veteran was 
notified of that determination and his appellate rights in 
December 1996.  He submitted an NOD and perfected an appeal.  

During the course of that appeal, the veteran testified at a 
February 1997 hearing at the RO and was afforded a VA 
psychiatric examination in December 1997.  The VA examination 
yielded diagnoses of panic disorder with agoraphobia and 
obsessive compulsive disorder.  In the examiner's opinion, 
the panic disorder and obsessive compulsive disorder were 
present prior to the veteran's military service and were 
significantly aggravated during service.  

In the February 1998 rating action presently on appeal, the 
RO granted service connection for a panic disorder and 
assigned a 100 percent evaluation, effective from August 18, 
1995.  The veteran disagreed with the effective date of that 
award.

The veteran and his wife appeared at a June 1999 hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
They contended  that the medical evidence which was recently 
determined to establish entitlement to service connection for 
a panic disorder was of record at the time the veteran filed 
his initial claim for compensation in 1974.  The veteran 
further maintained that an earlier effective date was 
warranted because he had experienced the onset of symptoms 
prior to service and those symptoms persisted throughout 
service.  

With regard to the CUE claim, the veteran's representative 
has argued that complete service medical records were not 
considered by the RO in the August 1974 rating action.  In 
January 2003, the representative submitted a copy of a May 
1972 entry in the veteran's service medical records noting 
that he had had a nervous breakdown one year ago and was 
currently complaining that his nerves were bothering him.  
The representative argues that the August 1974 rating 
decision was erroneous because the RO found "no treatment of 
a nervous disorder" in service.  The representative argues 
that the May 1972 chart entry clearly refutes that statement.  

III.  Analysis

The veteran contends that the grant of service connection 
should be effective from the 1974 date when he initially 
filed a claim for entitlement to service connection for a 
nervous condition on either of two theories; that he has 
continuously claimed service connection since that time or, 
in the alternative, that the initial August 1974 rating 
action was erroneous because the evidence of record at that 
time supported a grant of service connection.  For the sake 
of clarity, the Board will address the CUE argument first.  

CUE.  CUE is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Even where the premise of the error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  

Following written notification of the August 1974, March 1977 
and September 1982 RO decisions, the veteran did not perfect 
an appeal to those decisions; therefore, those decisions 
became final as to the evidence then before the RO.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Under the 
provisions of 38 C.F.R. § 3.105(a), previous determinations 
that are final and binding will be accepted as correct in the 
absence of CUE.  However, if the evidence establishes clear 
and unmistakable error, the prior decision will be reversed 
and amended.

In determining whether the August 1974 rating decision that 
denied service connection for a nervous condition was clearly 
and unmistakably erroneous, the following three-prong test is 
used: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992). 

There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger.  See Grover v. West, 12 
Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 
474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" 
language in Russell.  A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In order to find CUE in the August 1974 RO decision, it must 
be concluded that the evidence of record at that time was 
such that the only possible conclusion based on that evidence 
was that service connection for a nervous disorder was 
warranted.  CUE requires that the error must have changed the 
outcome.  Russell, 3 Vet. App. at 314.  Such a conclusion 
cannot be made with regard to the August 1974 rating 
decision.  

In 1974, as now, service connection could be granted for 
disability incurred in or aggravated by service.  38 U.S.C. 
§§ 310 (1974).  Even assuming that the May 1972 entry (a copy 
of which was submitted by the representative) was not 
considered by the RO in August 1974, the evidence cited by 
the RO in that decision noted that there was no current 
diagnosis of a psychiatric disability.  The RO specifically 
referred to the report of the July 1974 VA examination.  The 
Board also notes that the August 1974 notice to the veteran 
indicated that the claim of service connection for a nervous 
condition was denied because such a condition was not shown 
on the June 1974 examination.  The veteran's representative 
argues that the May 1972 chart entry was evidence of 
treatment for a nervous condition in service.  The Board 
notes that the chart extract does not note any treatment-
only the veteran's complaint.  Even assuming that the veteran 
did undergo treatment during service and that the RO was 
incorrect in stating that there was no evidence of such 
treatment, the outcome of the case in August 1974 would not 
be different.  The fact remains that, at the time of the 
August 1974 rating decision, there was no evidence that the 
veteran currently had a psychiatric disability which was 
incurred in or aggravated by service.   

In August 1974, there was a rational basis to deny service 
connection for a nervous condition.  Accordingly, the Board 
finds that the August 1974 rating action was not clearly and 
unmistakably erroneous.  

The claim is denied.

Earlier effective date.  The effective date for an award of 
disability compensation based on an original claim for direct 
service connection is the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i).  With regard to reopened claims, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii).  

As discussed above, the Board has determined that the August 
1974 rating action was not erroneous; that decision is final.  
March 1977 and September 1982 RO decisions which determined 
that the veteran had not submitted new and material evidence 
to reopen the claim are also final.  

Based on a complete review of the record, the Board finds 
that, after the final September 1982 rating action, the 
veteran did not submit sufficient evidence to reopen the 
claim until August 18, 1995-the date of the post-mark of the 
letter to the Vice President's wife.  Clinical evidence 
associated with the record after that date was sufficient to 
reopen the previously denied claim and established service 
connection for a panic disorder.  As such, the effective date 
of the grant of service connection was appropriately based 
upon the date of the reopened claim, August 18, 1995.  
38 C.F.R. § 3.400.  

ORDER

The appeal on the claim of CUE in an August 1974 rating 
decision that denied the veteran's claim of service 
connection for a nervous disorder is denied.

The claim for an effective date earlier than August 18, 1995, 
for the grant of service connection for panic disorder is 
denied. 



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

